DETAILED ACTION
This is the Office action based on the 17133048 application filed December 23, 2020, and in response to applicant’s argument/remark filed on July 5, 2022.  Claims 1-14 are currently pending and have been considered below.  Applicant’s cancellation of claim 15 acknowledged.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 8-11 and 14 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Weaver et al. (U.S. PGPub. No. 20130292184), hereinafter “Weaver”:--Claim 1, 4, 5: Weaver teaches a method of leaching a polycrystalline diamond (PCD) element, comprisingobtaining a PCD element 10 having a PCD layer 30, the PCD layer 30 comprises a polycrystalline diamond material ([0002, 0023-0024]), the PCD element 10 has a working surface 40, a side surface 50, an end surface opposite from the working surface, wherein the working surface 40 may include an intermediate surface 60 adjacent to the side surface 50 (Fig. 1, [0025-0026] ), wherein the intermediate surface 60 may be chamfered,  beveled or conical ([0013, 0028]) , wherein the PCD has a diamond body matrix and an interstitial matrix containing a catalyst ([0008, 0024]), wherein the catalyst reduces the thermal stability of the PCD element ([0004]);disposing a protective member 130 on the side surface of the PCD (Fig. 4, [0010]) to protect the side of the PCD from leaching ([0018]), the protective member 130 covers the side surface 50 up to the intermediate surface 60;contacting the top surface and the intermediate surface with a leaching liquid, such as a strong acid, including hydrochloric, hydrofluoric acid, or sulfuric acids, or combinations thereof, to remove the catalyst (Fig. 4, [0026, 0032]), wherein the leaching liquid does not penetrate into the side surface 50 that is covered by the protective member 130 ([0001, 0005, 0017-0019, 0029]).--Claim 2: Fig. 1 and 2 show that the leached region is tapered toward the top surface, and thinner in the intermediate surface than in the top surface. --Claims 8, 9, 10: Weaver further teaches that a boundary region exist at the boundary between the leaches region and the protected region ([0030]).  According to interpretation of the term “cutting edge” and “peripheral side surface” above, any area in the chamfer region or on the top region may be considered a cutting edge area, and any surface that is not at the center of the top area may be considered peripheral side surface.  Thus, an intersection between the leached region and the peripheral side surface may be selected as any point within this boundary region.  Refer to Fig. 2, since the boundary region has a thickness of 0-50 microns ([0030]), it is clear that there is a spot in the boundary region that is at least 100 microns, around 50-100 microns, or less than 50 microns, from a cutting edge area.--Claim 11: Weaver further teaches that the leached region may have an average depth of 300 microns ([0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 14 rejected under U.S.C. 103 as being unpatentable over Weaver:--Claims 3, 14: Weaver teaches the invention as above, wherein the working surface40  includes a chamfered surface 60.  Weaver further teaches that after the leaching liquid treatment, the chamfered surface 60 may be abraded after the leaching ([0042]).  Since the abrading removes a portion of the PCD layer 30 from the chamfered surface 60, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, that the abrading would form a new chamfered surface 60’.
Claims 6 and 7 rejected under U.S.C. 103 as being unpatentable over Weaver as applied to claim 1 above, and further in view of Shamburger (U.S. Pat. No. 7712553), hereinafter “Shamburger”.--Claims 6, 7: Weaver teaches the invention as above.  Weaver further teaches that leaching will occur along any portion of working and side surface not covered by protective member ([0034]), the leached region may be adjacent only to the portion of the working surface ([0029-0030]), and that the protective member may cover the side surface and only a portion of the top surface ([0038]).  Weaver further teaches that the protective member may be designed by incorporating U.S. Pat. No. 7712553 assigned to Shamburger ([0035]).         According to Shamburger (U.S. Pat. No. 7712553), a protective member may be formed by coating the entire PCD element with Teflon, then scrapping selected areas, such as area 400 in Fig. 3, to expose the area to be leached.  It is noted that in Fig. 3, a portion of the top surface is exposed to the leaching.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to form the protective member over a portion of a working surface adjacent to the side surface by coating with Teflon because Weaver further teaches that the protective member may be designed by incorporating Shamburger, and Shamburger teaches to use such method.

 Claims 12 and 13 rejected under U.S.C. 103 as being unpatentable over Weaver as applied to claim 1 above, and further in view of Jonker (PCT/EP2013/056550, also published as U.S. PGPub. No. 20150041225), hereinafter “Jonker”.--Claims 12, 13: Weaver teaches the invention as above.  Weaver is silent about a method of forming the PCD element.  Jonker teaches that a PCD element may be formed by treating a plurality of diamond grains to a pressure greater than 5.5 GPa in the presence of a catalyst at 1300-1800C to form a PCD structure ([0031-0036]), then grinding the PCD structure to provide a machine tool insert ([0048]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the PCD element as taught by Jonker above because Weaver is silent about a method of forming the PCD element, and Jonker teaches to use such method. 
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered as follows:--Regarding Applicant’s argument that Weaver does not teach the amended feature of masking the PCD element along at least a portion of the side surface up to and/or at the working surface, this arguments is not persuasive.  Weaver clearly teaches this feature, as explained above.  Fig. 4 clearly shows the protective member 130 covers the side surface 50 up to the working surface 40.  It is noted that the working surface 40 includes the chamfer surface 60.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713